Title: 1774. Aug. 22. Monday.
From: Adams, John
To: 


       This Morning We took Mr. McDougal into our Coach and rode three Miles out of Town, to Mr. Morine Scotts to break fast. A very pleasant Ride! Mr. Scott has an elegant Seat there, with Hudsons River just behind his House, and a rural Prospect all round him. Mr. Scott, his Lady and Daughter, and her Husband Mr. Litchfield were dressed to receive Us. We satt in a fine Airy Entry, till called into a front Room to break fast. A more elegant Breakfast, I never saw—rich Plate—a very large Silver Coffee Pott, a very large Silver Tea Pott—Napkins of the very finest Materials, and toast and bread and butter in great Perfection. After breakfast, a Plate of beautifull Peaches, another of Pairs and another of Plumbs and a Muskmellen were placed on the Table.
       Mr. Scott, Mr. William Smith and Mr. William Livingston, are the Triumvirate, who figured away in younger Life, against the Church of England—who wrote the independent Reflecter, the Watch Tower, and other Papers. They are all of them Children of Yale Colledge. Scott and Livingston are said to be lazy. Smith improves every Moment of his Time. Livingstone is lately removed into N. Jersey, and is one of the Delegates for that Province.
       Mr. Scott is an eminent Lawyer. He drew the Answer of the Council to Governor Coldens Reasons in favour of an Appeal in the Case of Forsey vs. Cunningham. He is said to be one of the readyest Speakers on the Continent.
       Scott told me that the State of the New York Claim, Massachu­setts Claim, N. Hampshire Claim and Canada Claim, which is printed in the Journal of the House in New York 1773, to the Lands contested between Connecticutt and Hudsons River was principally drawn by Mr. Duane who has unhappily involved almost all his Property in those Lands. He has purchased Patents of Government and Claims of Soldiers &c. to the amount of 100,000 Acres. Mr. Duane is an Episcopalian, so are all the Delegates from N. York, excepting Mr. Livingston.
       Mr. Jay is a young Gentleman of the Law of about 26, Mr. Scott says an hard Student and a good Speaker.
       Mr. Alsop is a Merchant, of a good Heart, but unequal to the Trust in Point of Abilities, as Mr. Scott thinks.
       Mr. Low, the Chairman of the Committee of 51, they say will profess Attachment to the Cause of Liberty but his Sincerity is doubted.
       Mr. Wm. Bayard, Mr. McEvers, and Mr. Beech, are Gentlemen who were very intimate with General Gage when he was here. Mr. Bayard has a son and a Son in Law in the Army, and a son in the Service of the East India Company. These are connected with Mr. Apthorp and his Contracts and are Lookers up to Government for favours—are Correspondents of General Gages—and will favour his Measures, tho they profess attachment to the American Cause.
       Mr. McDougal gave a Caution to avoid every Expression here, which looked like an Allusion to the last Appeal. He says there is a powerfull Party here, who are intimidated by Fears of a Civil War, and they have been induced to acquiesce by Assurances that there was no Danger, and that a peacefull Cessation of Commerce would effect Relief.
       Another Party he says are intimidated least the levelling Spirit of the New England Colonies should propagate itself into N. York.
       Another Party are prompted by Episcopalian Prejudices, against New England.
       Another Party are Merchants largely concerned in Navigation, and therefore afraid of Non Importation, Non Consumption and Non Exportation Agreements.
       Another Party are those who are looking up to Government for Favours.
       About 11 O Clock four of the Delegates for the City and County of N. York came to make their Compliments to us—Mr. Duane, Mr. Livingston, Mr. Low and Mr. Alsop. Mr. Livingston is a down right strait forward Man. Mr. Alsop is a soft sweet Man. Mr. Duane has a sly, surveying Eye, a little squint Eyed—between 40 and 45 I should guess—very sensible I think and very artfull. He says their private Correspondence and their Agents Letters (Mr. Bourke) are that the Nation is against us, that we cannot depend upon any Support of any kind from thence, that the Merchants are very much against us, that their Pride is touched and what they call their Rights by our turning away their Ships from our Ports.
       A Question arose whether it was a Prerogative of the Crown at common Law to licence Wharfes. I thought it was by Statutes at home which were never extended to America before the Boston Port Bill. Mr. Duane was of my Opinion. Mr. Livingston thought it was a Prerogative of the Crown at Common Law. Said it had been so understood here—that all the public Wharfes in this Town were by Charter from the Governor. He questioned whether the officers of the Customs were obliged to attend any Wharfes, but licenced ones.
       Mr. Morin Scott called upon Us at our Lodgings, and politely insisted upon our taking a Seat in his Chariot, to Mr. Platts. We accepted the Invitation and when We came there were shewn into as elegant a Chamber as ever I saw—the furniture as rich and splendid as any of Mr. Boylstones. Mr. Low, Mr. Peter Vanbrugh Livingston, Mr. Phillip Livingston, Dr. Treat a Brother of the Minister, and Mr. McDougal, Mr. Scott and Mr. Litchfield dined with us and spent the Afternoon.
       P. V. Livingston is a sensible Man, and a Gentleman—he has been in Trade, is rich, and now lives upon his Income. Phill. Livingston is a great, rough, rappid Mortal. There is no holding any Conversation with him. He blusters away. Says if England should turn us adrift we should instantly go to civil Wars among ourselves to determine which Colony should govern all the rest. Seems to dread N. England—the Levelling Spirit &c. Hints were thrown out of the Goths and Vandalls—mention was made of our hanging the Quakers, &c. I told him, the very Existence of the Colony was at that Time at Stake—surrounded with Indians at War, against whom they could not have defended the Colony, if the Quakers had been permitted to go on.
      